Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.1 PURCHASE AND SALE AGREEMENT between FR X OHMSTEDE HOLDINGS LLC and EMCOR GROUP, INC. Dated as of August 20, 2007 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 SECTION 1.1. CERTAIN DEFINITIONS 1 SECTION 1.2. INTERPRETATION 6 ARTICLE II. PURCHASE; CLOSING 6 SECTION 2.1. PURCHASE OF SHARES 6 SECTION 2.2. CLOSING 6 SECTION 2.3. BUYER DELIVERIES 6 SECTION 2.4. SELLER DELIVERIES 7 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER 7 SECTION 3.1. DUE ORGANIZATION 7 SECTION 3.2. AUTHORIZATION AND VALIDITY OF AGREEMENT 8 SECTION 3.3. NON-CONTRAVENTION 8 SECTION 3.4. GOVERNMENTAL APPROVALS; CONSENTS 8 SECTION 3.5. CAPITALIZATION; SHARES; SUBSIDIARIES 8 SECTION 3.6. FINANCIAL STATEMENTS; NO UNDISCLOSED LIABILITIES 9 SECTION 3.7. ABSENCE OF CHANGES 10 SECTION 3.8. REAL PROPERTY 11 SECTION 3.9. CONTRACTS 12 SECTION 3.10. LITIGATION 13 SECTION 3.11. COMPLIANCE WITH LAWS 13 SECTION 3.12. INTELLECTUAL PROPERTY 13 SECTION 3.13. TAX MATTERS 14 SECTION 3.14. LABOR 15 SECTION 3.15. EMPLOYEE BENEFITS 15 SECTION 3.16. ENVIRONMENTAL MATTERS 16 SECTION 3.17. INDEBTEDNESS; GUARANTEES 17 SECTION 3.18. TRANSACTIONS WITH AFFILIATES 17 SECTION 3.19. INSURANCE 17 SECTION 3.20. PRODUCT LIABILITY AND WARRANTY 18 - i - SECTION 3.21. FINDERS; BROKERS 18 SECTION 3.22. ASSETS 18 SECTION 3.23. CUSTOMERS 18 SECTION 3.24. NO OTHER REPRESENTATIONS OR WARRANTIES 19 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER 19 SECTION 4.1. DUE ORGANIZATION 19 SECTION 4.2. AUTHORIZATION AND VALIDITY OF AGREEMENT 19 SECTION 4.3. NON-CONTRAVENTION 19 SECTION 4.4. GOVERNMENTAL APPROVALS; CONSENTS 20 SECTION 4.5. LITIGATION 20 SECTION 4.6. INDEPENDENT DECISION 20 SECTION 4.7. PURCHASE FOR INVESTMENT 20 SECTION 4.8. FINANCIAL CAPACITY; NO FINANCING CONDITION 21 SECTION 4.9. FINDERS; BROKERS 21 SECTION 4.10. NO OTHER REPRESENTATIONS OR WARRANTIES 21 ARTICLE V. AGREEMENTS OF BUYER AND SELLER 21 SECTION 5.1. INTERIM OPERATION OF THE BUSINESS 21 SECTION 5.2. ACCESS TO INFORMATION; CONFIDENTIALITY 23 SECTION 5.3. REASONABLE BEST EFFORTS; COOPERATION; NO INCONSISTENT ACTION 24 SECTION 5.4. PUBLIC ANNOUNCEMENTS 25 SECTION 5.5. CONTINUING ACCESS TO RECORDS AND PERSONNEL 26 SECTION 5.6. EMPLOYEE MATTERS 26 SECTION 5.7. TAX MATTERS 27 SECTION 5.8. WARN NOTICES 28 SECTION 5.9. TERMINATION OF AFFILIATE ARRANGEMENTS; SELLER RELEASE 28 SECTION 5.10. NO SOLICITATION; OTHER OFFERS 28 SECTION 5.11. NOTICE OF DEVELOPMENTS 28 SECTION 5.12. NONSOLICITATION OF EMPLOYEES 29 SECTION 5.13. TAX BENEFIT DEPOSIT 29 SECTION 5.14. FURTHER ASSURANCES 29 SECTION 5.15. CODE SECTION 280G SHAREHOLDER APPROVAL 29 - ii - ARTICLE VI. CONDITIONS 30 SECTION 6.1. CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND SELLER 30 SECTION 6.2. CONDITIONS PRECEDENT TO OBLIGATION OF SELLER 30 SECTION 6.3. CONDITIONS PRECEDENT TO OBLIGATION OF BUYER 31 ARTICLE VII. TERMINATION 32 SECTION 7.1. TERMINATION EVENTS 32 SECTION 7.2. EFFECT OF TERMINATION 32 ARTICLE VIII. INDEMNIFICATION 33 SECTION 8.1. INDEMNIFICATION BY SELLER 33 SECTION 8.2. INDEMNIFICATION BY BUYER 35 SECTION 8.3. TIME FOR CLAIMS 35 SECTION 8.4. INDEMNIFICATION PROCEDURES 36 SECTION 8.5. NO CIRCULAR RECOVERY 38 SECTION 8.6. INDEMNITY ESCROW 38 SECTION 8.7. SOLE REMEDY 39 ARTICLE IX. MISCELLANEOUS 39 SECTION 9.1. NOTICES 39 SECTION 9.2. EXPENSES 40 SECTION 9.3. NON-ASSIGNABILITY 40 SECTION 9.4. AMENDMENT; WAIVER 40 SECTION 9.5. THIRD PARTIES 40 SECTION 9.6. GOVERNING LAW 40 SECTION 9.7. SPECIFIC PERFORMANCE 40 SECTION 9.8. CONSENT TO JURISDICTION 41 SECTION 9.9. ENTIRE AGREEMENT 41 SECTION 9.10. SECTION HEADINGS; TABLE OF CONTENTS 41 SECTION 9.11. SEVERABILITY 41 SECTION 9.12. DAMAGES LIMITATION 41 SECTION 9.13. COUNTERPARTS 41 SECTION 9.14. SCHEDULES 42 SECTION 9.15. WAIVER OF JURY TRIAL 42 - iii - PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement, dated as of August 20, 2007 (hereinafter this  Agreement ), is made between FR X Ohmstede Holdings LLC, a Delaware limited liability company ( Seller ), and EMCOR Group, Inc., a Delaware corporation ( Buyer ). W I T N E S S E T H: WHEREAS , Seller owns FR X Ohmstede Acquisitions Co., a Delaware corporation ( Ohmstede ) and its Subsidiaries (Ohmstede and its Subsidiaries, collectively, the  Company ); and WHEREAS , Buyer desires to purchase from Seller and Seller desires to sell to Buyer, on the terms and subject to the conditions of this Agreement, all of the issued and outstanding shares of capital stock of Ohmstede. NOW, THEREFORE , in consideration of the premises and the mutual promises contained herein and for good and valuable consideration, the receipt and sufficiency of which are acknowledged, the parties hereby agree as follows: ARTICLE I. DEFINITIONS Section 1.1. Certain Definitions . As used in this Agreement, the following terms will have the respective meanings set forth below:  Affiliate  of a Person means a Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, the first mentioned Person. For purposes of this definition, control shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of an entity, whether through the ownership of voting securities, by contract or otherwise.  Ancillary Agreement  means (i) the Escrow Agreement, (ii) the employment agreement between William P. Reid and Ohmstede and (iii) the employment agreement between Douglas R. Harrington, Jr. and Ohmstede.  Benefit Plan  means any of the following that benefits or is intended to benefit any current or former employee, director, consultant, or other service provider of the Company or their respective beneficiaries (i) that is maintained, contributed (or required to be contributed) to, or sponsored by the Company, or (ii) to which the Company is a party, or (iii) with respect to which the Company has any liability, including any contingent liability, for the payment or delivery of any premiums, compensation or benefits: (A) a plan described in Section 3.3 of ERISA, (B) a stock bonus, stock option, stock purchase, restricted stock, stock appreciation right, or other equity-based plan, policy, program, agreement or arrangement, or (C) an incentive, bonus, deferred compensation, retiree medical or life insurance, supplemental retirement, termination, salary continuation, severance, change in control, fringe benefit or other benefit plan, policy, program, agreement or arrangement. - 1 -  Bonus Deductions  has the meaning set forth for such term in the Prior Stock Purchase Agreement.  Business  means the manufacture, repair and maintenance of shell and tube heat exchangers, and all business activities associated therewith, as conducted by the Company on the date of this Agreement.  Business Day  means any day other than a Saturday or Sunday or any day banks in the State of New York are authorized or required to be closed.  Buyer Material Adverse Effect  shall mean any change or effect that would reasonably be expected to materially adversely impair or impact Buyers ability to perform its obligations hereunder.  Code  means the Internal Revenue Code of 1986, as amended.  Company Material Adverse Effect  means, when used in connection with the Company, any change, effect or circumstance that, when considered either singly or in the aggregate, is, or is reasonably likely to be, materially adverse to the Business, condition (financial or otherwise) or results of operations of the Company taken as a whole, excluding any effects related to or resulting from (i) events, changes or conditions affecting the United States or global economy or capital, financial or commodities markets generally which do not disproportionately affect the Company or the Business, (ii) events, changes or conditions affecting the industries in which the Company or its customers conduct business which do not disproportionately affect the Company or the Business, (iii) changes in laws, regulations or U.S. GAAP, or in the authoritative interpretations thereof or in regulatory guidance related thereto, or (iv) this Agreement, the announcement and compliance thereof and the Transactions.  Consents  means consents, approvals, authorizations, permits, clearances, exemptions and notices.  Contractual Obligation  means, with respect to any Person, any contract, license, agreement, commitment, promise, undertaking, arrangement or understanding, whether written or oral and whether express or implied, to which or by which such Person is a party or otherwise subject or bound or to which or by which any property, business, operation or right of such Person is subject or bound.  Disclosure Schedule  means the disclosure schedule delivered by Seller to Buyer concurrently with the execution and delivery of this Agreement.  ERISA  means the Employee Retirement Income Security Act of 1974, as amended.  ERISA Affiliate  means any Person that together with the Company is treated as a single employer under Section 414(b), (c), (m) or (o) of the Code. - 2 -  Escrow Agreement  means the Escrow Agreement to be entered into on or prior to the Closing Date among Buyer, Seller and the Escrow Agent, in form and substance reasonably satisfactory to Buyer and Seller.  Escrow Agent  is defined in the Escrow Agreement.  Escrow Funds  means the funds escrowed pursuant to the Escrow Agreement.  Escrow Termination Date  means the later of (i) the third anniversary of the date of filing of the 2006 consolidated federal income tax return of the Company and (ii) the completion date of any audit of such 2006 federal income tax return in the event that the Company has received notice of an audit of such 2006 tax return or a request to extend the statute of limitations with respect thereto prior to such third anniversary.  Exchange Act  means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder.  Governmental Antitrust Authority  means any Governmental Entity with regulatory jurisdiction over any Consent required for the consummation of the Transactions, under the Hart-Scott Act and under Other Competition Laws.  Governmental Entity  means any federal, state, local, domestic or foreign government or any court of competent jurisdiction, regulatory or administrative agency or commission including the European Commission or, other governmental authority or instrumentality, whether federal, state, local, domestic or foreign.  Guarantee  means, with respect to any Person, (a) any guarantee of the payment or performance of, or any contingent obligation in respect of, any Indebtedness or other Liability of any other Person, (b) any other arrangement whereby credit is extended to any obligor (other than such Person) on the basis of any promise or undertaking of such Person (i) to pay the Indebtedness or other liability of such obligor, (ii) to purchase any obligation owed by such obligor, (iii) to purchase or lease assets under circumstances that are primarily designed to enable such obligor to discharge one or more of its obligations or (iv) to maintain the capital, working capital, solvency or general financial condition of such obligor and (c) any liability as a general partner of a partnership or as a venturer in a joint venture in respect of Indebtedness or other obligations of such partnership or venture  Indebtedness  means, with respect to any Person, (i) indebtedness of such Person for borrowed money, (ii) other indebtedness of such Person evidenced by notes, bonds or debentures and (iii) capitalized leases classified as indebtedness of such Person under U.S. GAAP (iv) the deferred purchase price of assets, services or securities (other than ordinary trade accounts payable); (v) conditional sale or other title retention agreements; (vi) reimbursement obligations, whether contingent or matured, with respect to letters of credit, bankers acceptances, surety bonds, other financial guarantees and interest rate protection agreements (without duplication of other indebtedness supported or guaranteed thereby); (vii) interest, premium, penalties and other amounts owing in respect of the items described in the foregoing clauses (i) through (vi); and (viii) in the nature of Guarantees of the obligations described in clauses (i) through (vi) above of any other Person - 3 -  IRS  shall mean the Internal Revenue Service or any successor thereof.  Knowledge , with respect to the Company or Seller, means the actual knowledge of, after reasonable inquiry of the relevant officers of the Company (including Claude Cleveland with respect to C&H Services, LLC), William P. Reid and Douglas R. Harrington, Jr.  Law  means any statute or law or ordinance, rule, regulation, code, enactment or other statutory or legislative provision.  Lien  means any security interest, pledge, mortgage, lien, charge, option to purchase, lease or other right to acquire any interest or any hypothecation, assignment, deposit arrangement or other encumbrance of any kind or any preference, priority or other security agreement or preferential arrangement of any kind or nature whatsoever (including any conditional sale or other title retention agreement), other than Permitted Liens.  Multi Employer Plan  means a multi-employer plan within the meaning of Section 3(37) or 4001(a)(3) of ERISA.  Order  means any judicial or administrative judgment, decision, decree, order, settlement, injunction, writ, stipulation, determination or award, in each case to the extent legally binding and finally determined.  Ordinary Course of Business  means an action taken by any Person which is consistent with the past customs and practices of such Person (including past practice with respect to quantity, amount, magnitude and frequency, and past practice with respect to management of cash and other working capital) which is taken in the ordinary course of the normal day-to-day operations of such Person.  Organizational Documents  means, with respect to any Person (other than an individual), the certificate or articles of incorporation or organization and any joint venture, limited liability company, operating, voting or partnership agreement, by-laws, or similar documents, instruments or agreements relating to the organization or governance of such Person, in each case, as amended or supplemented.  Other Competition Laws  means all (i) non-U.S. Laws intended to prohibit, restrict or regulate actions having an anti-competitive effect or purposes, including, but not limited to, competition, restraint of trade, anti-monopolization, merger control or anti-trust Laws together with (ii) any related Laws, including, but not limited to, non-U.S. anti-takeover laws.  Pension Plan  means a pension plan within the meaning of Section 3(2) of ERISA that is subject to Section 412 of the Code or Title IV of ERISA.  Permitted Liens  means (i) liens for taxes, assessments and governmental charges or levies not yet due and payable or, if due and payable, being contested in good faith by appropriate proceedings and for which appropriate reserves have been established in accordance with GAAP, (ii) encumbrances imposed by Law, (iii) pledges or deposits to secure obligations under workers compensation laws or similar legislation or to secure public or statutory obligations, (iv) mechanics, workmens, carriers, workers, repairmens, warehousemens, and - 4 - similar encumbrances arising or incurred in the Ordinary Course of Business, (v) zoning, entitlement and other land use and environmental regulations, (vi) liens or title retention arrangements arising under original purchase price conditional sales contracts and equipment leases with third parties entered into in the Ordinary Course of Business and which liens have not had and are not reasonably likely to have a Company Material Adverse Effect, (vii) with respect to real property, (A) easements, licenses, covenants, rights-of-way and other similar restrictions and other similar matters affecting title to but not adversely affecting in any material respect current occupancy or use by the Company of the Owned Property and (C) zoning, building and other similar restrictions, so long as none of (A), (B) or (C) are violated in any material way by the use of such real property substantially as currently used by the Company, (viii) as to any leased property, any encumbrance solely affecting the interest of the lessor thereof, (ix) any matters disclosed in title reports delivered or made available to Buyer and (x) encumbrances disclosed on Section 1.1 of the Disclosure Schedule.  Person  means an individual, corporation, partnership, limited liability company, association, trust, incorporated organization, other entity or group (as defined in Section 13(d)(3) of the Exchange Act), including any Governmental Entity.  Prior Stock Purchase Agreement  means the Stock Purchase Agreement for the acquisition of HNT Holdings Inc. dated as of June 5, 2006 by and among Ohmstede, TMI Manufacturing Holdings, L.P., William P. Reid and Douglas R. Harrington, Jr.  Seller Transaction Expenses  means all expenses (including investment banker, broker fees and legal and accounting fees and expenses) and costs relating to the negotiation, execution and performance of this Agreement and the Transactions incurred by Seller and the Company in connection with the Transactions, in each case to the extent incurred but unpaid as of the Closing.  Single Employer Pension Plan  means a single employer pension plan within the meaning of Section 4001(a)(15) of ERISA.  Subsidiary  or  Subsidiaries  of Buyer, Seller or any other Person means any corporation, partnership, joint venture or other legal entity of which Buyer, Seller or such other Person, as the case may be (either alone or through or together with any other Subsidiary), owns, directly or indirectly, 50% or more of the stock or other equity interests the holder of which is generally entitled to vote for the election of the board of directors or other governing body of such corporation or other legal entity.  Taxes  means all taxes, charges, fees, levies, penalties or other similar assessments imposed by any governmental authority, including, but not limited to, income, excise, property, sales and use, transfer, franchise, payroll, withholding, social security, value added (or similar), customs duties or other taxes, including any interest, penalties or additions attributable thereto.  Tax Return  means any return, report, information return or other document (including any schedule or attachment thereto) filed or required to be filed with any taxing - 5 - authority with respect to the determination, assessment or collection of Taxes including any amendment thereto.  Transactions  means the transactions contemplated by this Agreement.  U.S. GAAP  means United States generally accepted accounting principles as of the date hereof. Section 1.2. Interpretation . When reference is made in this Agreement to a Section, such reference shall be to a Section of this Agreement unless otherwise indicated. The headings contained in this Agreement are for convenience of reference purposes only and shall not affect in any way the meaning or interpretation of this Agreement. Whenever the words include, includes or including are used in this Agreement, they shall be deemed to be followed by the words without limitation. This Agreement shall be construed without regard to any presumption or rule requiring construction or interpretation against the party drafting or causing any instrument to be drafted. ARTICLE II. PURCHASE; CLOSING Section 2.1. Purchase of Shares . (a) Subject to and in accordance with the terms and conditions set forth in this Agreement, at the Closing Buyer will purchase from Seller, and Seller will sell to Buyer, the Shares (as defined in Section 3.5) . (b) The purchase price for the Shares shall be $456,900,000 in cash (the  Purchase Price ). On the Closing Date, Buyer shall pay the Purchase Price in immediately available federal funds to such bank accounts, in the United States, as shall be designated by Seller in writing at least two Business Days prior to Closing; provided that , Seller shall concurrently use a portion of the Purchase Price to satisfy and extinguish in full all Indebtedness of the Company identified on Section 6.3(g) of the Disclosure Schedule (including all principal, accrued interest, penalties, premiums thereon through the date on which such Indebtedness is satisfied and extinguished). The Purchase Price will be subject to adjustment in accordance with ARTICLE II and ARTICLE VIII. For purposes of this Agreement, the term  Net Purchase Price  means the result of (i) the Purchase Price minus (ii) the Escrow Amount (as defined in Section 2.3 below). Section 2.2. Closing . Unless this Agreement shall have been terminated and the Transactions shall have been abandoned pursuant to ARTICLE VII hereof, the closing of the Transactions (the  Closing ) shall take place at the offices of Simpson Thacher & Bartlett LLP, New York, New York, at 10:00 a.m., New York City time, on the second Business Day after all of the conditions to the Closing set forth in ARTICLE VI hereof are satisfied or waived (other than those that by their terms cannot be satisfied prior to the Closing), or such other date, time and place as shall be agreed upon by Seller and Buyer (the actual date being herein called the  Closing Date ). Section 2.3. Buyer Deliveries . At the Closing, Buyer shall deliver to Seller: - 6 - (a) to the Escrow Agent, to such account as the Escrow Agent specifies to Buyer and Seller in writing no fewer than two Business Days prior to the Closing Date, cash in an amount equal to $30,000,000 (the  Escrow Amount ); (b) to such account or accounts as Seller specifies to the Buyer in writing two Business Days prior to the Closing, the Net Purchase Price as provided in Section 2.1(b); (c) certified copies of the resolutions duly adopted by Buyers board of directors authorizing the execution, delivery and performance of this Agreement and the other agreements contemplated hereby, and the consummation of all transactions contemplated hereby and thereby; and (d) such documents and instruments set forth in Section 6.2 and otherwise as counsel for Buyer and Seller mutually agree to be reasonably necessary to consummate the Transactions. Section 2.4. Seller Deliveries .
